ON MOTION FOR REHEARING AND CERTIFICATION

COBB, Judge.
We deny the state’s motion for rehearing but agree to certification of the following question to the supreme court as one of great public importance:1
WHETHER A DEFENDANT WHO, IN THE COURSE OF ONE CRIMINAL TRANSACTION OR EPISODE, COMMITS AND IS CONVICTED OF BURGLARY OF A STRUCTURE WHILE ARMED AND GRAND THEFT OF PROPERTY FOUND THEREIN MAY, CONSISTENT WITH DOUBLE JEOPARDY PRINCIPLES, ALSO BE CONVICTED OF CARRYING A CONCEALED WEAPON WHILE COMMITTING THE GRAND THEFT.
REHEARING DENIED; QUESTION CERTIFIED.
PETERSON and DIAMANTIS, JJ., concur.

. Fla.R.App.P. 9.030(a)(2)(A)(v).